No. 13685
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1977



LARRY L PHILLIPS,
       .
               Plaintiff and Appellant,


THE MONTANA EDUCATION ASSOCIATION,
a non-profit corporation, et al.,
              Defendants and Respondents.


Appeal from: District Court of the First Judicial District,
             Honorable Peter G. Meloy, Judge presiding.

Counsel of Record:
     For Appellant:
         McKittrick & Duffy, Great Falls, Montana
         Carroll Blend argued, Great Falls, Montana
     For Respondents:
         Jardine, Stevenson, Blewett & Weaver, Great Falls, Montana
         Hilley & Loring, Great Falls, Montana
         Alexander Blewett 111, argued, Great Falls, Montana



                                          Submitted: June 8, 1977
                                           Decided: JUN 2 2   lgn
Filed:JU( 2 2 1977


                     Clerk.
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.


       P l a i n t i f f Larry L. P h i l l i p s brought t h i s a c t i o n i n t h e

d i s t r i c t c o u r t a g a i n s t defendant Montana Education Association,

a non-profit corporation, e t a l . , t o recover damages f o r termina-

t i o n of h i s c o n t r a c t of employment a s executive s e c r e t a r y of

defendant a s s o c i a t i o n .

       The d i s t r i c t c o u r t granted a motion t o s t r i k e a p o r t i o n of

Count V of t h e complaint r e l a t i n g t o a t t o r n e y f e e s , and a l s o t o

s t r i k e Paragraph 8 of Count 11, seeking exemplary damages.

P l a i n t i f f appealed t h i s o r d e r of t h e d i s t r i c t c o u r t .

       Defendant a s s o c i a t i o n (MEA) f i l e d a motion with t h i s

Court t o dismiss p l a i n t i f f ' s appeal a s t h e o r d e r appealed from

i s n o t an appealable o r d e r under Rule No. 1, MoR0App.Ci~.P.

       B r i e f s were f i l e d and o r a l arguments had on Wednesday,

June 8 , 1977.         The Court took t h e matter under advisement.

       Rule No. 1, M.R.App.CSv.P.,                 provides i n p e r t i n e n t p a r t :

       "Rule 1. Scope of rules--From what judgment o r o r d e r
       an appeal may be taken.

              "These r u l e s govern procedure i n appeals i n
       c i v i l c a s e s t o t h e supreme c o u r t of Montana from
       Montana d i s t r i c t c o u r t s and o r i g i n a l proceedings
       i n t h e supreme c o u r t of Montana. The p a r t y applying
       f o r o r i g i n a l r e l i e f i s known a s t h e p e t i t i o n e r and
       t h e adverse p a r t y a s t h e defendant. The p a r t y appealing
       i s known a s t h e a p p e l l a n t , and t h e adverse p a r t y a s
       t h e respondent.

              "A p a r t y aggrieved may appeal from a judgment
        o r o r d e r , except when expressly made f i n a l by law,
        i n t h e following cases:

             " ( a ) From a f i n a l judgment entered i n an a c t i o n
        o r s p e c i a l proceeding commenced i n a d i s t r i c t c o u r t ,
        o r brought i n t o a d i s t r i c t c o u r t from another c o u r t
        o r a d m i n i s t r a t i v e body.'' (Emphasis added.)
      I n l i g h t of t h i s r u l e , the question becomes whether o r

not an order granting a motion t o s t r i k e c e r t a i n portions of a

p l a i n t i f f ' s complaint i s a " f i n a l judgment" and hence appealable.

This question was answered i n the negative by t h i s Court i n two

separate decisions.

      1 ) ' I n S t a t e ex r e l . Great F a l l s National Bank v. D i s t r i c t

Court, 154 Mont. 336, 340, 463 P.2d 326, t h i s Court i n reference

t o an order of the d i s t r i c t court s t r i k i n g material from the

pleadings, s t a t e d :

              "The f i r s t issue involves procedural matters            * * *.
      (1) t h e order s t r i k i n g two defenses from i t s answer,
      viz. p l a i n t i f f ' s own a c t s and omissions were the s o l e
      proximate cause of t h e accident, and (2) the order
      granting p l a i n t i f f summary judgment on the issue of
      l i a b i l i t y . These orders a r e not d i r e c t l y appealable,
      n e i t h e r being denominated an appealable order i n Rule 1,
      M.R.App.Civ.P.,           presumably because each i s interlocutory
      i n character and reviewable on appeal from f i n a l iudg-
      ment .'I (Emphasis added. )

      2)    I n Campanella v. Bouma, 164 Mont. 214, 227, 229, 520
P.2d 1073, t h i s Court, i n determining t h e Assue of a p p e a l a b i l i t y

of an order granting a motion t o s t r i k e , said:

            "* * * E s s e n t i a l l ya s i n g l e i s s u e i s determina-
      t i v e of the appeal. That i s whether an order such
      a s t h i s s t r i k i n g portions of a pleading a s being
      f r i v o l o u s , impertinent and immaterial i s appealable.

            " e hold t h a t it i s not.
             W



            "*   * * Anorder s t r i k i n g such matters i s not
      appealable p r i o r t o f i n a l judgment .I'

      The motion of defendant MEA t o dismiss t h i s appeal i s granted

and the cause ordered remanded t o t h e d i s t r i c t court f o r f u r t h e r
                                                             9
proceedings.
W Concur:
 e




         Mr. Chief Justice Paul G . Hatfield deeming himself d i s -
q u a l i f i e d , did not participate in t h i s Opinion